internal_revenue_service department of the treasury washington dc contact persona telephone number in reference to date op e ep t mar 1sy2 index no legend employer x plana plan b dear this is in response to a ruling_request submitted on your behalf by your authorized representatives dated date supplemented by additional correspondence dated date date and date by the letter dated date ruling_request was withdrawn the ruling_request concerns the proper tax treatment of elective_deferrals to a cash_or_deferred_arrangement in coordination with a nonqualified_plan of deferred_compensation the following facts and representations were submitted by your authorized representative employer x currently maintains plans a and b plan a is a qualified_plan under sec_401 of the internal_revenue_code the code its related trust is exempt under sec_501 of the code and its cash_or_deferred_arrangement is qualified under sec_401 of the code plan b is an unfunded nonqualified_plan established to benefit highly compensated management employees of employer x plans a and b operate on a calendar_year basis you are a participant in both plans under plan a participants are eligible to make both pre-tax and after-tax contributions from base salary pre-tax contributions to plan a are limited to the maximum elective_deferral permitted under sec_402 of the code contributions to plan a are also limited by application of sec_415 of the code and by the actual_deferral_percentage_test and the actual_contribution_percentage_test under sec_401 and sec_401 of the code under plan a employer x matches each participants’ contributions in an amount based on the participant’s years_of_service and employer x's profitability under plan b participants may elect to defer up to of their base salary plus all or a portion of other forms of compensation from employer x participants under plan b may also elect to defer amounts equal to excess_deferrals excess_contributions and excess annual_additions attributable to a prior year that were retumed to the participant under plan a employer x also matches plan b participants’ contributions from base salary predicated on the same formula used under plan a unlike plan a however elective_deferrals and matching_contributions are not subject_to the limitation of sec_402 and sec_415 of the code or the limitations imposed by either the actual_deferral_percentage_test or the actual_contribution_percentage_test of sec_401 and sec_401 of the code employer x credits plan b participants’ accounts with earnings based on a predetermined formula earnings are fully vested except with respect to any participants who voluntarily terminate employment in such case earnings are vested based on the participant’s years of eligibility under plan b at the rate of for each full year all deferrals matching_contributions and earnings credits under plan b are general assets of employer x those credits may be maintained as a book account or by the allocation of assets to a rabbi_trust established by employer x plan a requires that participants in plan b make an irrevocable election to make a salary deferral by the december preceding the calendar_year in which the compensation to which the salary deferral election relates is earned in addition plan a provides that the amount subject_to the salary reduction election will be the lesser_of the maximum amount of pre-tax deferrals that could be made to plan a for the calendar_year under sec_402 sec_401 and sec_401 of the code or the amount of base salary such participant actually elects to defer under the terms of plan b for the calendar_year plan b permits the transfer of pre-tax deferrals from base salary plus any related matching_contributions but without earnings gains or losses allocable thereto from plan b to plan a the transfer must be completed before march of the calendar_year following the year in which the salary deferral was made it is expected that the transfer provision will enable employer x to calculate for each participant of plan b the maximum permitted contribution under plan a under the limitations of sec_401 sec_401 and sec_402 of the code plan b requires that participants make an election to defer on or before december of the calendar_year preceding the year for which compensation is earned for a new participant an election may be made within thirty days following a participant’s initial selection for membership provided the election relates to compensation_for services to be performed subsequent to the election to defer by electing to defer from base salary under plan b a participant also authorizes a transfer from plan b to plan a the determination of the amount of elective contributions transferred from plan b to plan a will be calculated pursuant to a formula contained in plan a and plan b as reflected in the election form for plan b plan a requires employer x to contribute this amount to plan a these provisions preclude employer discretion with respect to the amount of elective_deferrals the election form for plan b also serves as the election form for plan a plan b permits refunds of deferrals to participants under certain circumstances the amount of refund will be determined as follows if a participant’s deferrals from base salary under plan b are equal to or greater than the maximum pre-tax contributions the participant could have contributed to plan a for a year then the difference between the actual pre-tax contributions a participant authorized to be made to plan a for such year and the maximum amount the participant could have contributed to plan a will be refunded and if a participant’s deferrals from base salary under plan b are less than the maximum pre-tax contributions the participant could have contributed to plan a for a year but are greater than the pre-tax contributions the participant authorized to be made to plan a for such year then the difference between the amount of deferrals from base salary under plan b for such year and the amount that the participant authorized to be made to plan a will be refunded any refund of deferrals will be included in a participant's taxable_income for the year with respect to which the deferral is made earnings and matching_contributions attributable to the refunded amount will continue to be credited to the participant under plan b with respect to the foregoing the following rulings are requested assuming that plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferrals and actual_deferral_percentage limitations of sec_402 and sec_401 of the code are not exceeded elective_deferrals made by you under plan a that are initially held by employer x pursuant to the terms of plan b will be excluded from gross_income under sec_402 of the code for purposes of satisfying sec_402 of the code elective_deferrals under plan a made by you for a given plan and calendar_year that are initially held by employer x pursuant to the terms of plan b will be treated as having been made in the calendar_year in which they would have been otherwise received as wages by you sec_401 of the code provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is a part of a profit-sharing or stock_bonus_plan a pre- erisa money purchase plan or a rural_cooperative_plan which meets the requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_1 k -i a i of the income_tax regulations regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation under sec_1 k -i a ii of the regulations a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election under sec_1 k -i a iii of the regulations cash or another taxable_amount is currently available to the employee if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion under sec_1 k - b i of the regulations an elective contribution is taken into account for purposes of the actual_deferral_percentage_test for a plan_year only if a the elective contribution is allocated to the employee's account under the plan as of a date within that plan_year and b the elective contribution relates to compensation that either would have been received by the employee in the plan_year but for the employee's election to defer under the arrangement or is attributable to services performed by the employee in the plan_year and but for the employee's election to defer would have been received by the employee within two and one-half months after the close of the plan_year an elective contribution is considered allocated as of a date within the plan_year only if the allocation is not contingent upon the employee's participation in the plan or performance of services on any date subsequent to that date and the elective contribution is actually paid to the trust no later than the end of the 12-month_period immediately following the plan_year to which the contribution relates sec_402 of the code provides in pertinent part that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to a_trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash under sec_402 of the code the elective_deferrals of any individual for any taxable_year are included in such individual's gross_income to the extent the amount of such deferrals for the taxable_year exceeds dollar_figure as adjusted under sec_402 of the code notwithstanding sec_402 of the code regarding elective_deferrals under a qualified_cash_or_deferred_arrangement 199924u0g with respect to ruling_request one you are eligible to defer compensation under plan b by making two irrevocable elections the election under plan b is required to be made on or before december of the calendar_year preceding the year for which compensation is earned the election under plan a is required to be made no later than december of the calendar_year preceding the year for which the compensation is earned plan b provides for the transfer of pre- tax deferrals from base salary plus any related matching_contributions from plan b to plan a the election form for plan b also reflects the transfer the amount to be transferred is determined in accordance with the provisions of plan a and plan b plan a requires employer x to contribute such amount to plan a these provisions preclude employer discretion with respect to the amount of elective_deferrals the transfer must be completed on or before march of the calendar_year following the year for which the deferral was made under plan b if your plan b pre-tax deferral from base salary is more than the pre-tax deferral you authorized to be made to plan a then the difference between the maximum permissible contribution to plan a and the pre-tax deferral you authorized to be made to plan a will be refunded to you any refund will be taxable_income for the year with respect to which the deferral was made in addition for purposes of the actual_deferral_percentage_test under sec_401 of the code for a calendar_year plan_year elective_deferrals irrevocably and prospectively elected under plan b made by you for a calendar_year plan_year that are initially held in the general assets of employer x and then contributed to plan a will be treated as having been made under plan a in the calendar_year in which the compensation to which the deferrals relate was earned by you provided that the elective_deferrals are allocated to your account by the end of that calendar plan_year and the elective_deferrals continue to relate to compensation that either would have been received by you in the calendar_year plan_year but for his election or is attributable to services performed by you in the calendar_year plan_year and would have been received by you within months after the calendar_year plan_year but for your election an election to make a contribution to plan a regulations because it is an election to have employer x provide a benefit under a plan deferring compensation rather than providing an amount in cash to the employee is a cash or deferred election within the meaning of sec_1_401_k_-1 of the accordingly with respect to ruling_request one we conclude that assuming plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferral and actual_deferral_percentage limitations of sec_402 g and k of the code are not exceeded elective_deferrals made by you under plan a that are initially held by employer x pursuant to the terms of plan b will be excluded from gross_income under sec_402 e of the code when contributed to plan a provided such contribution is timely paid and allocated with respect to ruling_request two you will make an irrevocable election to have your maximum permissible contribution to plan a transferred from plan b to plan a if your plan b pre-tax deferral from base salary is more than the pre-tax deferral you authorized to be made to plan a then the difference between the maximum permissible contribution to plan a and the pre- 19y924u67 tax_deferral you authorized to be made to plan a will be refunded to you the amount distributed will be taxable_income to you in the year it was earned rather than the year it was actually distributed if the maximum permissible deferral under plan a is contributed to plan a it would be subject_to the g limitation applicable to the year when it was eamed rather than the year in which it was contributed to plan a accordingly with respect to ruling_request two we conclude that for purposes of satisfying the limitations of sec_402 of the code contributions made to plan a by employer x on your behalf assuming that such contributions are timely made and timely allocated to your account under plan a which are initially held by employer x pursuant to the terms of plan b will be treated as deferrals under plan a having been made in the year in which they would have been taxable to you but for your election under plan b to have such deferrals contributed to plan a the above rulings are based on the assumption that at all times relevant to these tulings plan a is qualified under sec_401 a of the code and its cash_or_deferred_arrangement is qualified under sec_401 k of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to plan a as submitted with this request sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent title i of employee_retirement_income_security_act_of_1974 erisa is within the jurisdiction of the department of labor accordingly we express no opinion as to whether the subject transactions comply with title of erisa finally no opinion is expressed as to the income_tax consequences of establishing plan b and participating in it except as expressly stated herein in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representatives sincefely yours an g hitarre fi riddle jr employee_plans jehn cc technical branch enclosures deleted copy of the letter notice
